DETAILED ACTION
This Office action is in response to the amendment filed on June 16, 2022, entered by the RCE filed on the same date.
Claims 1-20 are pending.
Claims 1, 7-9, 15-17, and 20 have been amended.
Claims 1-20 are allowed.
The objections to Claims 1, 9, 12, and 17 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 16, 2022 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Matthew T. Fagan (Reg. No. 67,323) on July 20, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 06/16/2022), please amend Claims 1, 7-9, 15-17, and 20 as follows:

1. (Currently Amended) A computing device, comprising:
at least one memory;
at least one storage device; and
logic coupled to the at least one memory to perform an installation process, the logic to:
determine installation requirements for an analytical platform, the analytical platform comprising at least one of an analytical application, a database application, and a fast recovery area (FRA), and
perform a drive optimization process comprising:
performing a hardware inventory of a system to which the analytical platform is being installed, performing at least one prerequisite test based on the hardware inventory of the system and the installation requirements for the analytical platform, and determining an optimal-drives configuration for installation of the analytical platform based on a remaining free space (RFS) on the at least one storage device and based on enforcing at least one storage device installation rule, the optimal-drives configuration for installation of the analytical platform comprising custom installation location defaults for the analytical application, the database application, and the FRA determined based on a result of performing the at least one prerequisite test.

2. (Original) The computing device of claim 1, the logic to stop installation of the analytical platform responsive to a mandatory condition determined during the at least one prerequisite test.

3. (Previously Presented) The computing device of claim 2, the mandatory condition comprising insufficient RFS.

4. (Previously Presented) The computing device of claim 3, the logic to display the mandatory condition via an installation test report graphical user interface (GUI) with mandatory condition information indicating a storage device and RFS information that is a source of the mandatory condition.

5. (Previously Presented) The computing device of claim 1, the at least one storage device installation rule comprising one of analytical application installed on a separate storage location from OS, analytical application installed on a separate storage location from database application, database application installed on a separate storage location from OS, FRA installed on a separate storage location from OS, and FRA installed on a separate storage location from database application.

6. (Original) The computing device of claim 1, the logic to determine a drive partition for installation of at least one component of the analytical platform.

7. (Currently Amended) The computing device of claim 1, the logic to:
receive a user-specified installation path for at least one component of the analytical platform, and
perform the drive optimization process using the user-specified installation path for the at least one component of the analytical platform.

8. (Currently Amended) The computing device of claim 1, the at least one storage device comprising a plurality of storage devices,
the logic to perform the drive optimization process to determine a plurality of options for each storage device of the plurality of storage devices.

9. (Currently Amended) A computer-implemented method to implement an installation process on at least one storage device of a computing device, comprising, via a processor of the computing device:
determining installation requirements for an analytical platform, the analytical platform comprising at least one of an analytical application, a database application, and a fast recovery area (FRA); and
performing a drive optimization process comprising:
performing a hardware inventory of a system to which the analytical platform is being installed, performing at least one prerequisite test based on the hardware inventory of the system and the installation requirements for the analytical platform, and determining an optimal-drives configuration for installation of the analytical platform based on a remaining free space (RFS) on the at least one storage device and based on enforcing at least one storage device installation rule, the optimal-drives configuration for installation of the analytical platform comprising custom installation location defaults for the analytical application, the database application, and the FRA determined based on a result of performing the at least one prerequisite test.

10. (Previously Presented) The computer-implemented method of claim 9, comprising stopping installation of the analytical platform responsive to a mandatory condition determined during the at least one prerequisite test.

11. (Previously Presented) The computer-implemented method of claim 10, the mandatory condition comprising insufficient RFS.

12. (Previously Presented) The computer-implemented method of claim 11, comprising displaying the mandatory condition via an installation test report graphical user interface (GUI) with mandatory condition information indicating a storage device and RFS information that is a source of the mandatory condition.

13. (Previously Presented) The computer-implemented method of claim 9, the at least one storage device installation rule comprising one of analytical application installed on a separate storage location from OS, analytical application installed on a separate storage location from database application, database application installed on a separate storage location from OS, FRA installed on a separate storage location from OS, and FRA installed on a separate storage location from database application.

14. (Previously Presented) The computer-implemented method of claim 9, comprising determining a drive partition for installation of at least one component of the analytical platform.

15. (Currently Amended) The computer-implemented method of claim 9, comprising:
receiving a user-specified installation path for at least one component of the analytical platform, and
performing the drive optimization process using the user-specified installation path for the at least one component of the analytical platform.

16. (Currently Amended) The computer-implemented method of claim 9, the at least one storage device comprising a plurality of storage devices,
the computer-implemented method further comprising performing the drive optimization process to determine a plurality of options for each storage device of the plurality of storage devices.

17. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to implement an installation process on at least one storage device of a computing device to:
determine installation requirements for an analytical platform, the analytical platform comprising at least one of an analytical application, a database application, and a fast recovery area (FRA); and
perform a drive optimization process comprising:
performing a hardware inventory of a system to which the analytical platform is being installed, performing at least one prerequisite test based on the hardware inventory of the system and the installation requirements for the analytical platform, and determining an optimal-drives configuration for installation of the analytical platform based on a remaining free space (RFS) on the at least one storage device and based on enforcing at least one storage device installation rule, the optimal-drives configuration for installation of the analytical platform comprising custom installation location defaults for the analytical application, the database application, and the FRA determined based on a result of performing the at least one prerequisite test.

18. (Previously Presented) The non-transitory computer-readable medium of claim 17, the instructions, when executed, to cause the one or more processors to implement the installation process on the at least one storage device of the computing device to: stop installation of the analytical platform responsive to a mandatory condition determined during the at least one prerequisite test, the mandatory condition comprising insufficient RFS.

19. (Previously Presented) The non-transitory computer-readable medium of claim 17, the at least one storage device installation rule comprising one of analytical application installed on a separate storage location from OS, analytical application installed on a separate storage location from database application, database application installed on a separate storage location from OS, FRA installed on a separate storage location from OS, and FRA installed on a separate storage location from database application.

20. (Currently Amended) The non-transitory computer-readable medium of claim 17, the at least one storage device comprising a plurality of storage devices,
the instructions, when executed, to cause the one or more processors to implement the installation process on the at least one storage device of the computing device to perform the drive optimization process to determine a plurality of options for each storage device of the plurality of storage devices.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “performing a hardware inventory of a system to which the analytical platform is being installed, performing at least one prerequisite test based on the hardware inventory of the system and the installation requirements for the analytical platform, and determining an optimal-drives configuration for installation of the analytical platform based on a remaining free space (RFS) on the at least one storage device and based on enforcing at least one storage device installation rule, the optimal-drives configuration for installation of the analytical platform comprising custom installation location defaults for the analytical application, the database application, and the FRA determined based on a result of performing the at least one prerequisite test” as recited in independent Claims 1, 9, and 17.
The closest cited prior art, the combination of US 6,330,653 (hereinafter “Murray”), US 2012/0278900 (hereinafter “Sebald”), and “UNIFI - Installation and Configuration Guide,” August 27, 2015 (hereinafter “UNIFI”), teaches manipulating virtual partitions in a virtual engine environment without necessarily committing each partition manipulation by actually modifying on-disk system structures. However, the combination of Murray, Sebald, and UNIFI fails to teach “performing a hardware inventory of a system to which the analytical platform is being installed, performing at least one prerequisite test based on the hardware inventory of the system and the installation requirements for the analytical platform, and determining an optimal-drives configuration for installation of the analytical platform based on a remaining free space (RFS) on the at least one storage device and based on enforcing at least one storage device installation rule, the optimal-drives configuration for installation of the analytical platform comprising custom installation location defaults for the analytical application, the database application, and the FRA determined based on a result of performing the at least one prerequisite test” as recited in independent Claims 1, 9, and 17; and as pointed out by the Applicant’s remarks/arguments on page 8 to page 10 of the Remarks (received on 06/16/2022).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191